Exhibit 99.1 Letter of Resignation by John Perkins John Perkins 930 Fairway Street Bowling Green, KY 42103 August 9, 2010 Mr. Jack Sheidler Chairman Board of Directors Citizens First 996 Wilkinson Trace Bowling Green, KY42103 Dear Jack: Please accept this letter as my resignation from the Board of Directors of Citizens First Bank and Citizens First Corporation effective August 20, 2010. I have truly enjoyed my time of service on the Board of Directors and I wish you, the Board and the employees continued success. Sincerely, /s/ John Perkins John Perkins cc: Todd Kanipe, President and CEO Citizens First 1
